Citation Nr: 1119553	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  08-19 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for pain disorder, claimed as depression, for the period from August 25, 2006, to April 7, 2009.

2.  Entitlement to a rating in excess of 30 percent for pain disorder, claimed as depression, for the period since April 8, 2009.

3.  Entitlement to a rating in excess of 10 percent for hallux limitus with osteoarthritis of the first metatarsal phalangeal joint, right foot.

4.  Entitlement to an extension, beyond February 1, 2006, of a temporary total disability rating for convalescence following surgery for hallux limitus with osteoarthritis of the first metatarsal phalangeal joint, right foot.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

On his VA Form 9, Substantive Appeal, received in July 2008, the Veteran requested a travel board hearing before a Member of the Board in connection with his claims.  In November 2009, the Veteran was notified that his hearing was scheduled for December 2009.  In correspondence dated in November 2009, the Veteran requested a postponement of his hearing because he was going to be out of the country.  A December 2009 letter reflected the hearing was rescheduled for January 2010.  The record reflects that in January 2010 correspondence, the Veteran cancelled his hearing.  Therefore, the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

The issue of entitlement to a rating in excess of 10 percent for hallux limitus with osteoarthritis of the first metatarsal phalangeal joint, right foot, and the issue of entitlement to an extension, beyond February 1, 2006, of a temporary total disability rating for convalescence following surgery for hallux limitus with osteoarthritis of the first metatarsal phalangeal joint, right foot, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  For the period from August 25, 2006 to April 7, 2009, the evidence does not show that the Veteran's pain disorder, with depression, results in occupational and social impairment with reduced reliability and productivity.

2.  Since April 8, 2009, the Veteran's pain disorder, claimed as depression, is manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent, for pain disorder, claimed as depression, for the period from August 25, 2006 to April 7, 2009, has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9422 (2010).

2.  The criteria for a 50 percent disability rating, but no higher, for pain disorder, claimed as depression, for the period since April 8, 2009, has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9422 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)  and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in September 2006 and January 2008.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).  

Thereafter, the Veteran was granted service connection for pain disorder and assigned an initial disability rating and effective date.  As this claim was more than substantiated in that it was proven, the purpose that the notice is intended to serve has been fulfilled and no additional notice is required for this claim.  Dingess, 19 Vet. App. at 490-91.  Pursuant to Dingess, an additional notice as to disability ratings and effective dates was provided in the September 2006 and January 2008 correspondence.  In addition, since the higher initial rating claim for pain disorder is a "downstream" issue from that of service connection, notice pursuant to the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), was never required for this issue.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues decided on appeal have been met.

The duty to assist also has been fulfilled as medical records relevant to this matter have been requested and obtained and the Veteran was provided with VA examinations.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the appellant.

Increased Ratings - Laws and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms--not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010). 

Pain Disorder

Historically, service connection for pain disorder was granted in the February 2007 rating decision currently on appeal and a 30 percent disability rating was assigned, effective August 25, 2006, the date his claim was received at VA.  In his written submissions, the Veteran effectively contends that his symptomatology shows that his disability is more severe than the currently assigned rating.

The Veteran's pain disorder, claimed as depression, is rated pursuant to the rating criteria found at 38 C.F.R. § 4.130, Diagnostic Code 9422 (2010).  Under that code and the General Rating Formula for Mental Disorders, ratings may be assigned ranging between 0 and 100 percent.

A 30 percent disability rating is assigned for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating will be assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Reports of psychiatric examination and treatment frequently include a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a) (2010).

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.


From August 25, 2006 to April 7, 2009

A September 2005 VA treatment record noted that a nurse practitioner in the neurology clinic thought that the Veteran was suffering from situational depression due to intractable headaches.  Throughout the interview he expressed frustration and anger with his condition, and relayed specific frustrating encounters with the private and VA health care system.  She noted anhedonia, decreased motivation, and the Veteran sleeping only four hours per night.  She also noted that he displayed a decreased ability to cope with daily frustrations and disappointments.  She noted that the Veteran would benefit from therapy and perhaps a change in his anti-depressant regimen.  The Veteran said that he would consider this.  

The Veteran underwent a VA mental examination in February 2007.  The Veteran complained of feeling depressed just about every day and being attacked with pain and spasms.  He reported difficulty sleeping, irritability, avoidance behavior, and diminished appetite with weight loss.  The Veteran was also worried about his wife's health with rheumatoid arthritis as she was just then discharged from the hospital.  His symptoms were almost daily and mild.  The Veteran stated that he had been treated with anti-depressant and anti-anxiety medications and had only recently begun individual therapy.  He was noted to have a compliance problem with medications.  No history of violence was noted.

On examination, the Veteran appeared clean and casually dressed.  His speech was spontaneous and he was noted as cooperative and friendly with the examiner.  Affect was full.  He was oriented to person, place, and time.  Thought process and content were unremarkable.  The Veteran had no delusions or hallucinations, no panic attacks or suicidal and homicidal thoughts, and understood the outcome of his behavior.  Behavior was appropriate, his memory was intact, and the Veteran demonstrated judgment and insight.  The Veteran reported that he was not getting enough sleep.

Diagnosis was pain disorder associated with both psychological factors and a medical condition and a GAF score of 70 was assigned.  The VA examiner, who favored service connection of this claim, opined that she could not sort out which of the Veteran's service-connected disorders contributed to his depressed mood, so found that it was at least as likely as not that his overall service-connected conditions contributed to his depressed mood.  A diagnosis of depression was not given as the Veteran's symptoms did not exceed normal limits or expected levels of distress given his pain problems.  Instead, the VA examiner diagnosed pain disorder associated with psychological factors and a medical condition since the Veteran's complaints of mood changes were in the context of chronic pain.  The VA psychologist also noted that the Veteran's narcissistic personality traits contributed to maladaptive coping, externalization of blame, excessive anger and rigidness.  She said that this hindered the development or expansion of his repertoire of coping mechanisms.  The VA examiner also opined that the Veteran met the Rating Schedule criteria for a 10 percent rating.  She noted that if he were under significant stress, his social interaction might become dysfunctional or alternatively he might withdraw from others.

In his July 2008 VA Form 9, Substantive Appeal, the Veteran stated that he was depressed due to pain and spasms.  He said that he had difficulty sleeping, was irritable, and avoided people and activities when he was depressed.  He noted a diminished appetite and that he had lost weight.  

Given the evidence of record, the Board finds that the Veteran does not warrant a disability rating in excess of 30 percent for his pain disorder for the period from the grant of service connection on August 25, 2006 to April 7, 2009.  Numerous symptoms listed in Diagnostic Code 9422 for a 50 percent rating were not met during this period.  For example, there is no evidence that the Veteran had a flattened affect or circumstantial, circumlocutory, or stereotyped speech.  The report of the February 2007 VA examination found he had a full affect and that his speech was spontaneous.  There was no evidence of panic attacks more than once a week, difficulty in understanding complex commands, memory impairment or impaired judgment, or impaired abstract thinking.  

There is little evidence that the Veteran manifested significant symptoms listed in Diagnostic Code 9422 for a 50 percent disability rating during this time period.  While there is some evidence of disturbances of motivation and mood, such as the September 2005 VA notation that the Veteran showed decreased motivation and a decreased ability to cope with daily frustrations, the February 2007 VA examination noted that the Veteran had no history of violence, that he was worried about his wife's health, and that he was cooperative and friendly with the VA examiner.  In light of the recorded evidence, the Board cannot conclude that it rises to the level of showing that the Veteran had "difficulty" in establishing and maintaining effective work and social relationships. 

The Board also acknowledges that some of the Veteran's self-reported symptoms during the period are not listed in Diagnostic Code 9422 for a disability rating of 50 percent or greater.  These symptoms include difficulty sleeping, irritability, avoidance behavior, and diminished appetite with weight loss.  Such symptoms concededly caused some occupational and social impairment.  However, they are not of the type and degree indicative of such impairment with reduced reliability and productivity.  The symptoms manifested are at best, after affording the Veteran the benefit of the doubt, commensurate with the assigned 30 percent disability rating.

Indeed, the Veteran's GAF score of 70 during this time period reveals a level of functioning that does not comport with the criteria contemplated by the assignment of a 50 percent disability rating.  This GAF score is indicative of mild symptoms, such as a depressed mood or mild insomnia, which is well within the criteria for the assigned 30 percent rating.

In sum, the Board finds that the pain disorder symptoms manifested by the Veteran for the period from August 25, 2006 to April 7, 2009 are most similar to those contemplated by the criteria for a 30 percent disability rating.  The Veteran did not manifest most of the symptoms listed in Diagnostic Code 9422 for a 50 percent rating.  There is some evidence suggesting that he manifested a few of the other symptoms listed, but overall the evidence is against the assignment of a rating in excess of 30 percent for the reasons set forth above.  As such, the Board finds that the preponderance of the evidence is against Veteran's entitlement to an initial disability rating in excess of 30 percent for pain disorder for the period from August 25, 2006 to April 7, 2009.

Since April 8, 2009

The Veteran underwent a VA examination in April 2009.  The Veteran complained of constant pain, which contributed to frequent feelings of depression, irritability and frustration.  The examiner noted that the Veteran was not currently receiving treatment for his mental condition.  On examination, while his affect and appearance were appropriate, his mood was fearful and euthymic.  He was oriented to person, place and time.  Speech was clear and coherent and he was noted to be cooperative and attentive toward the examiner.  His thought process and content were unremarkable and he demonstrated judgment and insight.  Memory was normal.  His attention was easily distracted.  Sleep impairment and poor sleep quality were noted.  The Veteran denied panic attacks, suicidal and homicidal ideation, hallucinations, and delusions.  No inappropriate behaviors, obsessive rituals, panic attacks, or episodes of violence were noted.  His impulse control was described as good.  

Diagnosis was depression not otherwise specified and a GAF score of 60 was assigned.  The examiner opined that the Veteran continued to experience moderate to serious problems with depression related to his pain, medical condition and functioning.  He stated that the Veteran continued with his medical treatment program and had not initiated mental health treatment.  He had retired because of migraine headaches.  There were no serious declines in functioning.  The VA examiner opined that the Veteran's social and occupational impairment evidenced reduced reliability and productivity due to mental disorder symptoms, or the criteria under VA regulations for a 50 percent disability rating, because of his depression related to pain and medical problems.

Later in April 2009 the Veteran was involved in a confrontation with another VA examiner who had been scheduled to examine the Veteran's service-connected hallux limitus with osteoarthritis of the first metatarsal phalangeal joint, right foot.  An April 2009 VA record noted that the Veteran had reacted violently and pushed the doctor, so the examination had been cancelled.  In a June 2009 signed statement, and letter to the President, the Veteran claimed that the VA examiner had been arrogant and abusive and had upset him.  The Veteran felt that he had a panic attack with labored breathing, he had to use liquid nitro, and was given an EKG test before he left VA that day.  He also stated that this incident was further evidence of his depression and panic attacks.

In a signed statement dated in June 2009, the Veteran stated that he was in constant pain and always depressed due to the pain.  He said that he was moody and was not motivated.  He claimed to have panic attacks, but did not mention their frequency.

Resolving all reasonable doubt in favor of the claimant, the Board finds that the Veteran's pain disorder, for the period since April 8, 2009, was manifested by occupational and social impairment with reduced reliability and productivity and that the Veteran is entitled to a staged rating of 50 percent for this time period.  For the period since April 8, 2009, the Veteran's symptoms of pain disorder, claimed as depression, are indicative of a 50 percent rating, but not the next higher 70 percent rating.  For example, the April 2009 VA examiner found the Veteran to display symptoms indicative of a 50 percent rating, including symptoms indicative of disturbances of motivation and mood, as the Veteran displayed a near-continuous depressed mood, a fearful and euthymic mood, and his attention span was easily distracted.  

The Veteran, however, has not demonstrated symptomatology indicative of a 70 percent rating for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  For example, the Veteran has repeatedly denied suicidal and homicidal ideation.  The April 2009 VA examiner specifically found obsessional rituals to be absent.  Additionally, the VA examiner found the Veteran's communication and speech to be within normal limits; he had an appropriate appearance and behavior; and he was able to mentally perform the activities of daily living.  The Veteran also has not demonstrated an inability to establish and maintain effective relationships, as he was married for many years.  Although the April 2009 VA examiner noted the Veteran's irritability and frustration, there was no notation of any episodes of violence or impaired impulse control.  

Certainly the reported confrontation later that month when the Veteran allegedly pushed another VA examiner raises questions about the Veteran's impulse control and propensity for violence.  However, such an isolated incident does not reflect evidence of panic attacks, as claimed by the Veteran, or near-continuous panic.  Thus, although the Veteran's symptoms since April 8, 2009 indicate that his initial disability rating should be raised from 30 percent to 50 percent, they do not suggest or support a rise to a level in excess of 50 percent.

The Veteran's GAF score of 60 during this time period reveals a level of functioning that represents a drop of 10 points since the previous VA examination and suggests a staged rating for the Veteran's mental disorder is in order for this most recent time period.  This GAF score is indicative of moderate rather than mild symptoms, which is well within the criteria for the newly-assigned 50 percent rating.

In sum, for the period since April 8, 2009 the evidence demonstrates that the Veteran's disability is indicative of occupational and social impairment with reduced reliability and productivity.  As the evidence of record is at least at an approximate balance for a 50 percent rating for this time period, the benefit of the doubt rule applies.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for a staged rating in excess of 30 percent for his pain disorder disability is granted for this latter time period and increased to 50 percent, but no more, for the period since April 8, 2009.

Conclusion

The Board has considered the Veteran's assertions that his pain disorder warrants a higher initial rating.  The Board has considered the statements of the Veteran as to the extent of his mental disorder over the entire course of this appeal.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  While he is competent to report that his symptoms are worse, the training and experience of medical personnel makes the medical findings found in treatment notes and examinations more probative as to the extent of the disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995). 

Consideration has been given to assigning further staged ratings for this claim; however, at no time during the two time periods in question has the Veteran's pain disorder symptoms warranted the assignment of ratings higher than has been herein assigned or affirmed.  See Fenderson, 12 Vet. App. at 126.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet.  App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence does not support an initial rating in excess of 30 percent for the Veteran's pain disorder, for the period from August 25, 2006, to April 7, 2009, but does support a staged rating of 50 percent, for the period since April 8, 2009.

The Board also should consider whether an extraschedular rating is available under 38 C.F.R. § 3.321(b)(1), see Thun v. Peake, 22  Vet. App. 111 (2008), for this higher initial rating claim.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  In Thun, the Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration. 

In this case, while the Veteran expressly raised the matter of entitlement to an extraschedular rating for his service-connected hallux limitus of the right great toe in an April 2006 statement, he has not specifically done so for his service-connected mental disorder claim.  His contentions have been limited to those discussed above, i.e., essentially that his disability is more severe than reflected by the currently assigned ratings.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).

In this case, there has been no showing that the Veteran's disability picture for his pain disorder, claimed as depression, could not be contemplated adequately by the applicable schedular rating criteria discussed above.  Those criteria provide for higher ratings in this case, but as has been explained thoroughly herein, the currently assigned ratings adequately describe the severity of the Veteran's symptoms.  Given that the applicable schedular rating criteria are adequate, and supported the grant of a staged rating for part of the time period on appeal, the Board need not consider whether the Veteran's pain disorder disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





								[Continued on Next Page]

ORDER

Entitlement to an initial rating in excess of 30 percent for pain disorder, claimed as depression, for the period from August 25, 2006 to April 7, 2009, is denied.

Entitlement to a rating of 50 percent, but no more, for pain disorder, claimed as depression, for the period since April 8, 2009, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Unfortunately, a remand is required for the Veteran's claims of entitlement to a rating in excess of 10 percent for hallux limitus with osteoarthritis of the first metatarsal phalangeal joint, right toe, and entitlement to an extension, beyond February 1, 2006, of a temporary total disability rating following surgery for his service-connected hallux limitus right great toe disorder.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Concerning the Veteran's claim for an increased rating for his great toe disorder, the Board notes that the Veteran and his representative have suggested that his claim for an initial rating in excess of 10 percent for hallux limitus with osteoarthritis of the first metatarsal phalangeal joint, right foot, was on appeal to the Board.  However, the RO notified the Veteran in September 2007 correspondence that he had filed an untimely VA Form 9 (Substantive Appeal) in September 2007 because it was not filed within 60 days of the February 2007 Statement of the Case (SOC) or within one year of the April 2006 rating decision that had granted service connection for the right great toe disorder and awarded the initial 10 percent disability rating.  38 C.F.R. § 20.302(b) (2010) (setting forth time limits for filing a VA Form 9).  

The RO then issued further rating decisions in June 2009 and July 2009 that continued the Veteran's 10 percent rating for this claim.  The September 2009 statement of the Veteran's representative included discussion of the Veteran's higher rating claim for his right great toe and can be fairly construed as a Notice of Disagreement (NOD) to the July 2009 rating decision.  See 38 C.F.R. §§ 20.200 and 20.201 (2010) (noting a NOD begins an appeal of an issue and that a NOD must be in terms reasonably construed as disagreeing with an adjudicative determination by an agency of original jurisdiction and express a desire for appellate review).  No SOC was subsequently issued to respond to the Veteran's effort to appeal his claim to a rating in excess of 10 percent for hallux limitus with osteoarthritis of the first metatarsal phalangeal joint, right foot, noted in this September 2009 NOD.  Therefore, the Board must remand this issue for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

In February 2007, the RO awarded a temporary total disability rating for surgical treatment of the Veteran's service-connected hallux limitus with osteoarthritis of the first metatarsal phalangeal joint, right foot, necessitating convalescence and assigned the 100 percent rating from December 9, 2005, through January 31, 2006.  The RO continued the 10 percent schedular rating, effective February 1, 2006.  In his September 2007 NOD, the Veteran requested an extension of the total rating for a period greater than what was established.  However, the RO erroneously adjudicated this issue as an appeal for an earlier effective date, prior to December 9, 2005, for the temporary total rating based on surgical treatment of the right foot necessitating convalescence rather than as an appeal for an extension of the total rating for a longer period of time beyond February 1, 2006.  Indeed, in the Veteran's June 2009 VA Form 9, the Veteran specifically stated that he was not appealing an earlier effective date claim, but was seeking an extension of the temporary total rating.  In a September 2009 submission, the Veteran's representative further explained that the Veteran sought an extension date beyond January 2006 for the award of temporary total disability benefits under 38 C.F.R. § 4.30.

In view of the RO's mischaracterization of the issue, the Board finds that the Veteran has not been afford due process with respect to the issue of entitlement to an extension beyond January 2006 for the award of temporary total disability benefits under 38 C.F.R. § 4.30.  Specifically, no SOC was ever issued to respond to the Veteran's effort to appeal his claim to an extension, beyond February 1, 2006, of the temporary total disability rating he received for convalescence following surgery for his right great toe disorder noted in his September 2007 NOD.  38 C.F.R. § 19.29.  Therefore, the Board must remand this issue as well for the issuance of a SOC.  See Manlincon, 12 Vet. App. at 240.

Additionally, the Veteran should be provided with an updated statement regarding VA's duties to notify and assist that complies with the VCAA.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran with appropriate notice pursuant to the VCAA under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding his claim for an extension of a temporary total disability rating granted for convalescence following surgery.

2.  The RO/AMC shall re-examine the Veteran's claims of entitlement to a rating in excess of 10 percent for hallux limitus with osteoarthritis of the first metatarsal phalangeal joint, right toe, and entitlement to an extension, beyond February 1, 2006, of a temporary total disability rating following surgery for his service-connected hallux limitus right great toe disorder.  If no additional development is required, the RO/AMC should prepare a Statement of the Case in accordance with 38 C.F.R. § 19.29, unless these matters are resolved by granting the benefits sought, or by the Veteran's withdrawal of the respective Notices of Disagreement.  If, and only if, the Veteran files a timely VA Form 9, Substantive Appeal should these issues be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).
	


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


